DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election and Amendment
Election was made without traverse in the reply filed on 12/17/2021. In their response, applicant elected Group IV (Embodiment 4, Figures 4.1-4.5).  Groups I-III and V are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design. Applicant’s amendment to the specification and drawings is acknowledged and fully considered.

Incorporation by Reference
The incorporation by reference statement include in the amended specification is not permitted as it was not included in the original disclosure, MPEP 211.02(a). When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

Claim Refusal - 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and nonenabling as the scope of the claimed design cannot be determined from the drawing views and descriptions as disclosed: 

The description “the portions of the design shown by thin blurred grey lines does form part of the claimed design,” creates confusion to the scope of the claimed, as the entire drawings disclosure is illustrated with gray lines and tones. In particular:

a.	The panel like portion of the gate is shown with a solid gray outline, as is the lower portions of the gate control arm. 

b. 	The gate panel shows a gray area within the surface, it is unclear if this is a reflection, or a feature of the claimed design.

It is unclear from the description and drawings what portions of the article form no part of the claimed design and what portions form part of the claim. 

In addition:

c. 	Figure 4.1 incudes a gray surface/feature seen between the control arm and the panel, which is not shown in any corresponding views. See the attached annotated illustrations.
 
In order to overcome this refusal, it is recommended the drawings be amended to show the claimed design distinct from the features of the article that form no part of the claimed design. Furthermore, the drawings should show the design consistently between the views. If applicant elects to make changes to the drawings, a new description of the features that form no part of the claimed design may be necessary so to clearly and accurately describe such portions of the article. 

If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the nonenabled areas are shown in broken lines, therefore removing them from the claim. Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter. 
 
A reply to this Office action is required to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Conclusion
The Claim stands refused under 35 USC 112(a) and (b).
 
Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/
Patent Examiner, Art Unit 2911
Date 1/13/2022